Citation Nr: 0423125	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-20 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for asbestosis, 
secondary to inservice asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1962.

This case came to the Board of Veterans' Appeals (Board) from 
an October 2002 RO decision that denied service connection 
for bilateral hearing loss and for asbestosis as a result of 
inservice asbestos exposure .  A Board videoconference 
hearing was held in December 2003.

In August 2003, the veteran filed a claim seeking service 
connection for tinnitus.  As this claim has not previously 
been adjudicated, it is referred to the RO for development 
and adjudication as appropriate.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss began many 
years after service and was not caused by any incident of 
service.

2.  X-ray examination of the veteran's chest, performed in 
August 2002, was negative for any evidence of pulmonary 
asbestosis.

3.  Pulmonary function tests, performed in August 2002, 
revealed normal findings.

4.  Asbestosis is not shown on the latest medical examination 
and/or any asbestosis began many years after service and was 
not caused by any incident of service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Asbestosis was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1960 to August 1962.  His report of separation, Form DD 214, 
listed his inservice specialty as a weapons infantryman.  No 
awards or medals denoting his participation in combat were 
indicated on the report.  His induction physical, performed 
in September 1960, noted essentially normal findings 
throughout.  Whispered voice testing of his hearing revealed 
findings of 15/15 bilaterally.  

A review of his service medical records was silent as to any 
treatment for hearing loss or for a lung disorder of any 
kind.  A March 1962 treatment report noted a blackhead type 
pimple on the right ear, however, no hearing problem was 
indicated.  His separation examination, performed in July 
1962, noted that his ears, lungs and chest were normal.  

Following his discharge from active duty, the veteran was in 
the Army Reserves from August 1962 to September 1966.  His 
service personnel records during this time noted his 
principal duties as a tractor operator and as a winch 
operator.  

In May 1999, the veteran filed a claim seeking service 
connection for asbestosis and asthma.  In June 1999, he 
submitted a statement noting that he served in the motor pool 
while in the reserves and that he was around brakes and brake 
linings which contained asbestos.  He also indicated that he 
was onboard the USS Mann and USS Mitchell for a total of 72 
days, and that the pipes on both of these ships were lined 
with asbestos.  

In December 1999, the RO issued a decision denying service 
connection for asthma and for asbestosis.  Notice of this 
decision was sent to the veteran that same month.  He did not 
file a timely notice of disagreement, and the decision 
subsequently became final.

In February 2002, the veteran filed his present claim seeking 
service connection for bilateral hearing loss and for 
asbestosis.  Where the form asked for him to identify all 
treatment providers he has seen for this conditions, both 
during and after his discharge from the service, the veteran 
listed only the VA medical center in Mobile, Alabama.  

In May 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of the evidence needed in order to support his claims for 
service connection for bilateral hearing loss and for 
asbestosis.  It requested that he identify all medical 
treatment providers he had seen for these conditions, and 
indicated that the VA would attempt to obtain identified 
records on his behalf.  

Thereafter, a letter of correction, dated in May 2002,  was 
sent from the RO to the veteran.  It noted that the veteran 
had previously been denied service connection for asbestosis, 
and that he accordingly needed to submit new and material 
evidence to reopen his claim for this condition.  The report 
explained to the veteran what would be considered new and 
material evidence.  It also requested that he identify all 
medical treatment providers he had seen for this condition, 
and indicated that the VA would attempt to obtain the 
identified records on his behalf.   

Post-service medical records dating from February 1996 were 
retrieved from multiple VA and private treatment providers.  
A treatment report, dated in 1997, noted that the veteran was 
treated for recurrent asthmatic bronchitis.  A treatment 
report, dated in July 1999, noted the veteran's history of 
having been diagnosed with asbestosis.  It also noted that he 
had stopped smoking back in 1969. An October 1999 treatment 
report noted that he had been extremely anxious since 
retiring from his mechanic job.  A treatment report, dated in 
December 2001, noted that he worked as a shop foreman and 
fleet manager for a dairy company for thirty-five years.  It 
noted that he worked as a mechanic for most of his career.  
The report also noted that the veteran likes to hunt, and 
does so frequently.

In support of his claim, the veteran submitted the results of 
an audiological examination performed in November 2001.  The 
report, which does not list a diagnosis, appears to reflect 
findings consistent with bilateral hearing loss.  

In May 2002, he submitted a statement noting that he received 
treatment for his bilateral hearing loss and asbestosis at 
the VA medical center in Mobile, Alabama.

In July 2002, the veteran submitted a completed RO 
questionnaire regarding his exposure to asbestos.  He 
indicated that he worked as a shop foreman and mechanic on 
trucks since his discharge from service.  He reported that he 
was also a mechanic on cars and trucks while in the military.  
He noted that he smoked in the past, but has since quit.  

In August 2002, a VA examination for respiratory conditions 
was conducted.  The report noted the veteran's narrative 
history of inservice exposure to asbestos.   The report noted 
that he used to smoke one pack of cigarettes daily until 
1979, when he quit.  

X-ray examination of the chest was negative for any evidence 
of pulmonary asbestosis.  Pulmonary function tests were also 
reported to be normal.  The report concluded with diagnoses 
of history of chronic asthma, currently stable on inhaler, 
and history of asbestos exposure in the past, but no evidence 
of pulmonary asbestosis noted radiologically.

In August 2002, a VA audiological examination was conducted.  
The report noted the veteran's narrative history of bilateral 
hearing loss beginning forty years earlier.  He reported 
inservice noise exposure to gunfire, rocket launchers, and 
howitzers.  Following his discharge from the service, he 
reported occupational noise exposure while working in a 
diary.   He also reported that he always wore headphones at 
that time.  Finally, he reported that he enjoys hunting, and 
that he sometimes wears headphones when doing so.  
Audiological testing revealed mild sloping to severe 
sensorineural hearing loss in both ears.  The examiner noted 
that audiological testing revealed inconsistencies, which 
persisted on re-testing.  

In January 2003, the veteran submitted a statement that he 
was exposed to asbestos while traveling to Korea onboard the 
troop ship, the USS Mann.  He also reported exposure to 
asbestos while traveling back from Korea onboard the USS 
Mitchell.  Finally, he reported exposure to asbestos while 
working on the breaks and wheels of trucks while in reserves.   
  
In July 2003, the veteran submitted a treatment report, dated 
in March 1999, from a private physician.  The report listed 
his period of exposure to asbestos from 1964 to 1998.  It 
noted that he had occupational exposure to asbestos secondary 
to his job as a mechanic.  Based upon the findings of 
pulmonary function tests, and a chest X-ray examination, the 
private physician indicated that he could make the diagnosis 
of asbestosis, within a reasonable degree of medical 
certainty.  The actual results of the X-ray examination and 
pulmonary function tests were not listed in the report.

The physician stated that pulmonary asbestosis means that an 
individual is suffering from an abnormality of the 
parenchymal lung tissue as a result of exposure to asbestos 
products.

In December 2003, a videoconference hearing was conducted 
before the Board.  At the hearing, the veteran reported 
constant inservice noise exposure from a variety of heavy 
weapons and machine guns.   He testified that he started 
having problems with his hearing during service, and that the 
problems have continued to worsen ever since.  He denied 
seeking any private treatment for this condition following 
his discharge from service.  As for his asbestosis, he 
testified that he was exposed to asbestos during his military 
service while being transported on troop ships to and from 
Korea.  On the way to Korea, he was responsible for cleaning 
the asbestos lined pipes.  He reported being on laundry 
detail on the return trip.  He noted that the trip overseas 
took approximately 36 days each way.  He also reported 
exposure to asbestos in the performance of his inservice 
duties as a mechanic.  Following his discharge from the 
service, he reported that he worked as a mechanic.  He 
claimed to have been treated for asthma while being 
transported back from Korea.  He noted that he was first 
diagnosed with asbestosis around seven or eight years 
earlier, around 1996.  

II.  Analysis

By letters dated in May 2002, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims for service connection but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
previously received and requested to provide authorization 
for the release of any additional medical records which may 
be available.  The veteran was also requested to identify any 
additional information or evidence that he wanted VA to try 
and obtain.   

The October 2002 rating decision, the June 2003 statement of 
the case (SOC), and the August 2003 status letter from the RO 
to the veteran, collectively notified the veteran of the 
relevant laws and regulations and essentially advised him 
evidence necessary to substantiate his claim herein.  The 
October 2002 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The RO has obtained all available treatment records 
identified by the veteran, and the veteran has been provided 
with the relevant VA examinations.  At his December 2003 
videoconference hearing before the Board, the veteran 
testified that he was first diagnosed with pulmonary 
asbestosis in 1996.  He also indicated that he did not 
receive treatment for his bilateral hearing loss until eight 
to ten years earlier.  As such, there are no additional 
records to be obtained herein.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A.  Bilateral Hearing Loss

The veteran claims that service connection should be granted 
for bilateral hearing loss.  He attributes this condition to 
his inservice noise exposure.  He claims that he first 
noticed a decrease in his hearing acuity during service, and 
that this condition has continued to worsen ever since.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purpose of determining service connection, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R 
§ 3.385.

The evidence shows the veteran served on active duty from 
September 1960 to August 1962.  His service medical records 
are silent as to any treatment for or complaints of hearing 
loss.  His service separation examination, performed in July 
1962, noted that his ears were normal.  Such a fact clearly 
provides negative evidence against this claim.    

The Board has no doubt that on occasion the veteran was 
exposed to loud noise while in the service.  There is also 
evidence, however, indicating that he has been exposed to 
loud noise following his discharge from service.  This 
includes his post-service career as a mechanic and his noted 
enjoyment of hunting.
 
The veteran filed his claim seeking service connection for 
bilateral hearing loss in February 2002.  The post service 
medical treatment records are silent as to complaints of 
hearing loss until 2001, thirty-nine years after the 
veteran's discharge from service.  Such a fact clearly 
provides negative evidence against this claim.    

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Simply stated, the veteran does 
not have the medical expertise to diagnose himself with 
hearing loss and then associate this condition with service 
many years ago.     

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hearing loss began years after 
his active duty and was not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.   Asbestosis

Initially, it appears the RO has determined that the veteran 
has submitted new and material evidence to reopen the 
veteran's claim for asbestosis, which was previously denied 
by a December 1999 RO decision.  The RO has adjudicated this 
claim on a de novo basis.  The Board concurs with this 
decision, and shall proceed to address the veteran's claim 
herein on its merits.  A finding of "new and material" 
evidence does not mean that the case will be allowed, just 
that the case will be reopened and new evidence considered in 
the context of all other evidence for a new determination of 
the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 
(1991).

The veteran contends that he developed asbestosis as a result 
of his inservice exposure to asbestos.  He claims that he was 
exposed to asbestos while traveling onboard troop ships which 
took him to and from Korea.  He also claims that he was 
exposed to asbestos while performing his inservice duties as 
a mechanic.

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.  The manual notes that asbestos 
particles have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Inhalation of asbestos fibers 
can produce fibrosis and tumors.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).   Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  The 
manual notes that lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  Occupations involving asbestos exposure include 
mining and milling, shipyard and insulation work, demolition 
of old buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  The manual goes on to say that the clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.  In reviewing claims for service connection, it must 
be determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post- 
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.

The evidence shows that it is likely that the veteran had 
some exposure to asbestos during his military service.  He 
also appears to have had significant asbestos exposure after 
his discharge service, secondary to his career as a mechanic.  
In any event, a lung disorder was not shown during his active 
duty.  The veteran testified that this condition was first 
diagnosed in 1996, thirty-four years after the veteran's 
discharge from the service.  Such a fact provides only 
negative evidence against this claim.

Although a statement from his private physician, dated in 
March 1999, noted a diagnosis of asbestosis, it is unclear 
whether that condition was based upon radiographic evidence 
of parenchymal lung disease.  More recently, his August 2002 
VA examination for respiratory conditions noted that X-ray 
examination of the chest was negative for any evidence of 
pulmonary asbestosis.  Pulmonary function tests were also 
reported to be normal.  The report concluded with diagnoses 
of history of chronic asthma, currently stable on inhaler, 
and history of asbestos exposure in the past, but no evidence 
of pulmonary asbestosis noted radiologically.  The Board 
believes that this opinion is entitled to great probative 
weight.
  
The evidence shows the veteran had active duty in the Army 
from September 1960 to August 1962.  Medical evidence from 
that time and for many years later shows no lung problems.  
Given the veteran's transportation on troop ships both to and 
from Korea, as well as his alleged inservice duties as a 
mechanic, the veteran may have had some asbestos exposure at 
that time.  It appears, however, that the asbestos exposure 
during service was very limited and that there was far more 
significant asbestos exposure during decades of post-service 
civilian employment as a mechanic.  In this regard, the March 
1999 treatment report from his private physician listed the 
dates of exposure to asbestos from 1964 to 1998, which is 
after the veteran's period of active duty service.  Such a 
finding only provides negative evidence against this claim.  
At his hearing, the veteran suggested that this medical 
evaluation was conducted in connection with a lawsuit based 
on civilian asbestos exposure (that the veteran once believed 
that his problem was related to civilian asbestos exposure 
only provides more negative evidence against this claim).

Assuming the veteran has asbestosis now, it appears more 
likely that it is due to post-service civilian asbestos 
exposure over decades, rather than from any earlier asbestos 
exposure in the Navy.  Although a private medical evaluation 
in March 1999 suggested the presence of asbestosis, the 
August 2002 VA examination found no asbestosis.  The Board 
believes that the August 2002 examination report is clearly 
the more reliable report, as it cites studies in support of 
its findings.  Thus, the latest medical evidence shows no 
asbestosis.  Without medical evidence of the current 
existence of a claimed condition, there may be no service 
connection. Degmetich v. Brown, 104 F.3d 1328 (1997).  As a 
layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In any event, both 
medical evaluations provide negative evidence against this 
claim.

The Board notes that the veteran submitted his private 
treatment report, dated in March 1999, after the RO had 
furnished him with its June 2003 statement of the case.  
Although the March 1999 treatment report suggests that the 
veteran has pulmonary asbestosis, it does not suggest a link 
between this condition and the veteran's military service.  
More importantly, it provides negative evidence that does not 
support this claim, indicting exposure from 1964 to 1998, 
after service which was from September 1960 to August 1962.  
As such, it is not deemed to be pertinent evidence requiring 
the issuance of a supplemental statement of the case by the 
RO herein.  See 38 C.F.R. § 19.31.

In sum, the weight of the credible evidence demonstrates that 
there is currently no asbestosis.  Even if asbestosis is 
currently present, it began many years after service and was 
not caused by any incident of service; rather, it would be 
attributable to post-service asbestos exposure.  The Board 
concludes that asbestosis was not incurred in or aggravated 
by service. As the preponderance of the evidence is against 
the claim for service connection for asbestosis, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for asbestosis is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



